                                   1                               UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3
                                        WEBSTER SALASKER LUCAS,
                                   4                                                    Case No. 19-cv-07024-RS (PR)
                                                      Plaintiff,
                                   5
                                                v.                                      ORDER OF DISMISSAL
                                   6
                                        M. JACKSON, et al.,
                                   7
                                                      Defendants.
                                   8

                                   9

                                  10           Plaintiff has not complied with the Court’s order to file a complete in forma
                                  11   pauperis (IFP) application, or pay the full filing fee of $400.00. The IFP application lacks
                                  12   a properly completed Certificate of Funds. The one submitted lacks all relevant financial
Northern District of California
 United States District Court




                                  13   information and is unsigned. Accordingly, this federal civil rights action is DISMISSED
                                  14   (without prejudice) for failing to comply with the Court’s orders and for failing to
                                  15   prosecute, see Federal Rule of Civil Procedure 41(b).
                                  16           Because this dismissal is without prejudice, plaintiff may move to reopen the action.
                                  17   Any such motion must contain (i) a properly completed Certificate of Funds; or (ii) full
                                  18   payment for the $400.00 filing fee. A properly completed Certificate provides all
                                  19   information the form asks for and is signed by an authorized prison officer.
                                  20           Plaintiff’s IFP motion is DENIED as insufficient. (Dkt. Nos. 2 and 6.) The Clerk
                                  21   shall terminate all pending motions, enter judgment in favor of defendants, and close the
                                  22   file.
                                  23           IT IS SO ORDERED.
                                  24   Dated: December ___,
                                                        9 2019
                                                                                         _________________________
                                  25
                                                                                            RICHARD SEEBORG
                                  26                                                      United States District Judge
                                  27

                                  28
